 


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- x
LUISA CALIXTO,                                                         :
                                                                       :
                           Plaintiff,                                  :
                                                                       :
         -against-                                                     :
                                                                       :   ORDER
BALSAMO & ROSENBLATT, P.C., ROBERT                                     :   18-CV-4675 (MKB)
ROSENBLATT, EDWARD HALL, SERENAY                                       :
TAYSIN, 266 REALTY NY LLC, HEUNG SANG                                  :
TAM and JUSTICE McALLISTER,                                            :
                                                                       :
                                                                       :
                           Defendants.                                 :
                                                                       :
---------------------------------------------------------------------- x
GOLD, STEVEN M., U.S. Magistrate Judge:

        This case arises out of a landlord-tenant dispute that eventually led to a nonpayment

proceeding brought against plaintiff in Kings County Housing Court. Compl. ¶ 30, Dkt. 1. In

this action, plaintiff sues the law firm that commenced and litigated the action against her in

Housing Court and two of its attorneys (the “attorney defendants”), as well as her landlord and

managing agent (the “landlord defendants”). Compl. ¶¶ 4–17. Plaintiff asserts a single cause of

action under the Fair Debt Collection Practices Act (“FDCPA”) against the attorney defendants.

Id. ¶¶ 87–92. Plaintiff asserts five additional causes of action under state statutory and common

law; three are asserted against all defendants, one is asserted against only the attorney

defendants, and one is asserted only against the landlord defendants. Id. ¶¶ 93–120.

        Plaintiff invokes the Court’s federal question jurisdiction based upon her FDCPA claim

against the attorney defendants. 28 U.S.C. § 1331. Plaintiff invokes the Court’s supplemental

jurisdiction pursuant to 28 U.S.C. § 1367 with respect to the remainder of her claims, which

include each of the claims asserted against the landlord defendants.




 
 


       An initial conference was held in this action on December 17, 2018. Dkt. 36. At that

time, the attorney defendants indicated that they would likely stipulate to FDCPA liability and

plaintiff’s right to recover statutory damages. Counsel for the attorney defendants further

suggested that discovery proceed solely with respect to plaintiff’s claim for actual damages

under the FDCPA, and that the Court then consider whether to exercise supplemental jurisdiction

over plaintiff’s state law claims or, in the alternative, adjudicate her FDCPA claims and dismiss

the remaining state law claims without prejudice to plaintiff’s right to pursue them in state court.

       The attorney defendants subsequently confirmed that they would in fact concede liability

under the FDCPA for purposes of this litigation. During a conference held on February 1, 2019,

the attorney defendants clarified the scope of their concession, agreeing with the Court that “to

the extent that there are any facts alleged in the complaint that describe any activities of the

[attorney] defendants, [the attorney defendants] are prepared to stipulate that [they] may be held

accountable for any actual damages or statutory damages recoverable as a result of those

actions.” Tr. of Feb. 1, 2019 Tel. Conf., at 5:23–6:2, Dkt. 50. Based upon that representation,

this Court entered a minute entry stating the attorney defendants have confirmed that “the

intention of their concession of FDCPA liability is to stipulate that plaintiff may recover all

actual and statutory damages available under the Fair Debt Collection Practices Act as a result of

the actions attributed to [them] in plaintiff’s complaint.” Dkt. 47. The attorney defendants have

not sought any modification or amendment of the Court’s minute entry.

       In light of the concession made by the attorney defendants, I ruled at the initial

conference that discovery would be limited to matters relevant to any actual damages plaintiff

sustained as a result of the actions attributed to the attorney defendants in her complaint. Dkt.

36. I also, however, permitted plaintiff an opportunity to submit a brief in support of her



                                                  2 
 
 


application to proceed with discovery on her state law claims. Plaintiff elected to do so, and

submitted a letter brief dated January 28, 2019 seeking reconsideration of the limitation on

discovery imposed at the initial conference. Dkt. 44. The attorney defendants have filed a

response, and plaintiff has submitted a reply, Dkt. 49, 51. Having fully considered the arguments

raised by the parties, I conclude that the limitation on discovery should remain in force.

       Section 1367 lists several circumstances under which a district court may decline to

exercise supplemental jurisdiction over a claim. One such circumstance is where “the claim

substantially predominates over the claim or claims over which the district court has original

jurisdiction.” 28 U.S.C. § 1367(c)(2). That appears to be the case here, particularly in light of

the conceded liability of the attorney defendants. As noted above, the Court has original

jurisdiction over only one of the several claims asserted in the complaint, and that claim is not

asserted against each of the named defendants. Moreover, the remaining factual issue with

respect to the sole original jurisdiction claim is a narrow one: the extent of plaintiff’s actual

damages. The factual questions raised by plaintiff’s other claims, in contrast, are substantial.

Plaintiff’s complaint contains a detailed recitation of alleged facts set forth in more than 120

paragraphs. Many of these allegations concern the conduct of the attorney defendants during

proceedings in local housing court. Compl. ¶¶ 30–47. Others concern the conduct of the

landlord defendants and have little or no bearing at all on plaintiff’s FDCPA claim. Compl.

¶¶ 21–28. The facts alleged in the complaint, moreover, bear not only on plaintiff’s dispute with

the attorney and landlord defendants, but also describe events involving seven other tenants who

are not parties to this case. Compl. ¶¶ 50–77. None of these alleged facts will be at issue in a

damages trial with stipulated liability under the FDCPA.




                                                   3 
 
 


          A district court may also decline to exercise supplemental jurisdiction when all claims

over which it has original jurisdiction have been dismissed. 28 U.S.C. § 1367(c)(3). The

attorney defendants’ concession suggests that plaintiff’s FDCPA claim may be discovered

relatively quickly and promptly adjudicated. At that point, the sole claim over which the Court

has original jurisdiction will have been resolved, and it may well be appropriate to decline to

exercise supplemental jurisdiction over the remaining claims pursuant to § 1367(c)(3).

          Finally, Section 1367 provides that a District Court may decline to exercise supplemental

jurisdiction in exceptional circumstances where there are compelling reasons to do so. 28 U.S.C.

§ 1367(c)(4). As noted above, many of plaintiff’s allegations have to do with the manner in

which a litigation before a local housing court was pursued. In the interest of comity, it seems

appropriate to defer to our state courts those claims plaintiff brings under state law and which are

concerned with the manner in which a litigation before a local court was conducted.

          For all these reasons, discovery is limited to matters relevant to any actual damages

plaintiff may have sustained as a result of the conduct of the attorney defendants described in her

complaint. If any of the attorney defendants intend to testify, they shall promptly so advise

counsel for plaintiffs and arrange for their depositions, limited to general background and the

subject matter of their anticipated testimony, to be held.

                                                        SO ORDERED.

                                                               /s/
                                                        STEVEN M. GOLD
                                                        United States Magistrate Judge

Brooklyn, New York
February 27, 2019
U:\Calixto.docx




                                                   4 
 
